OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SR. WOLE.
El proceso en este caso fué iniciado por virtud de una acusación presentada en la Corte de Distrito de los Estados Unidos para Puerto Pico por virtud de .una acusación for-mulada por Ira K. Wells, Fiscal de la Corte de Distrito de los Estados Unidos para Puerto Rico. No consta exacta-mente cómo fué que esta acusación de tal modo presentada se estaba tramitando en la Corte de Distrito de Ponce. Nin-guna de las leyes del Congreso que he visto prescriben los medios o reglas para el cambio del lugar del juicio o tras-lado de la Corte de Distrito de los Estados Unidos a toa corte local aun cuando las cortes -locales tienen por la ley de septiembre 21, 1922, jurisdicción concurrente con la Corte de Distrito de los Estados Unidos. Como el caso fué ini-ciado, según parece, en la Corte de Distrito de los Estados Unidos, era ésa la corte con jurisdicción. Ciertamente que *908]a jurisdicción de la Corte de Distrito de Ponce nunca fué debidamente invocada y el acusado debió haber sido ab-suelto.